Exhibit 10.2

Comfort Systems USA, Inc. 2017 Omnibus Incentive Plan

Non-Qualified Stock Option Notice

NAME

Grant Date: 

  []

STREET

Shares Granted:

  []

CITY

Option Price per Share:

$[]

 

Last Date to Exercise:

  []

 

We are pleased to inform you that you have been granted an option to purchase
the number of shares of Common Stock of Comfort Systems USA, Inc. (the
“Company”)  set forth opposite “Shares Granted” above (such option, this
“Option”).  The grant of this Option has been made under the Company’s 2017
Omnibus Incentive Plan (as it may be amended from time to time, the “Plan”),
which, together with the terms contained in this Notice, sets forth the terms
and conditions of your grant and is incorporated herein by reference.  If this
is your first grant of an award under the Plan, a copy of the Plan and of the
Prospectus is enclosed.  Please review these documents carefully.

Vesting:

Subject to the terms of the Plan, the Option vests according to the following
schedule:

Vesting Date

    

Shares Vesting

[]

 

[]

[]

 

[]

[]

 

[]

 

Exercise:

Subject to the terms of the Plan, you may exercise this Option, in whole or in
part, to purchase a whole number of shares of Common Stock subject to this
Option, by following the exercise procedures adopted by the Company.  All
exercises must take place before the Last Date to Exercise, or such earlier date
as is set out in the Plan following your death, disability or other termination
of your employment with the Company.  The number of shares of Common Stock you
may purchase on any date cannot exceed the total number of shares of Common
Stock vested under this Option as of that date, less any shares you have
previously acquired by exercising this Option.

Employment Requirements:

In the event of a termination of your employment with the Company, except in the
event of retirement as described below, for any reason and under any
circumstances, all further vesting of shares of Common Stock subject to this
Option will terminate as of the date of termination of your employment, and all
then unvested shares of Common Stock subject to this Option will be canceled and
forfeited as of such date without any consideration due to you.  As set out in
the Plan, you will have 3 months after your employment terminates to exercise
any vested portion of this Option, and in the event of your death or total
disability you or your estate will have a period of one year to exercise any
vested portion of this Option.  Notwithstanding the foregoing, if you retire
from the Company at a time when the sum of your age, in whole years, and your
years of service with the Company (as determined in a manner consistent with the
method used for purposes of determining vesting under the Comfort Systems USA,
Inc. 401(k) Plan) is at least 75, you shall be deemed to satisfy the continuous
employment condition set forth above on each vesting date following retirement
and the portion of this Option that vests on an any such post-retirement vesting
date shall remain exercisable for a period of 3 months following the applicable
vesting date.  The Plan sets out the terms and conditions that govern this
Option in the event of your termination of employment, including by reason of
your death or disability.

Taxes and Withholding:

This Option is not intended to be an incentive stock option, as defined under
Section 422(b) of the Internal Revenue Code.  You expressly acknowledge and
agree that your rights hereunder, including the right to be issued shares of
Common Stock upon the exercise of this Option (or any portion thereof), are
subject to your promptly paying to the Company in cash (or by such other means
as may be acceptable to the Committee in its discretion) all taxes required to
be withheld, if any,  in respect of this Option.  No shares will be transferred
upon the exercise of this Option (or any portion thereof) unless and until you
or the person then holding this Option has remitted to the Company an amount in
cash sufficient to satisfy any federal, state, or local requirements with
respect to tax withholdings then due and have committed (and by holding this
Option you shall be deemed to have committed) to pay in cash all tax
withholdings required at any later time in respect of this Option, or have made
other arrangements satisfactory to the







--------------------------------------------------------------------------------

 



Committee with respect to the payment of such taxes.  You may satisfy the
statutory minimum amount of such tax obligations by (i) authorizing the Company
to withhold a number of shares of Common Stock otherwise deliverable to you
under this Option or (ii) transferring to the Company shares of Common Stock
owned by you, in each case, having an aggregate Fair Market Value (measured on
the date such shares would otherwise be delivered or are transferred to the
Company, as applicable) sufficient to satisfy such obligations. You also
authorize the Company and its Affiliates to withhold such amounts from any
amounts otherwise payable to you, but nothing in this sentence shall be
construed as relieving you of any liability for satisfying your obligations
under the preceding provisions hereof.

Other:

This Option is subject to the Plan. Capitalized terms used but not defined
herein shall have the meaning set forth in the Plan.  In the event of a conflict
between the terms of this Notice and the Plan, the Plan shall govern.



--------------------------------------------------------------------------------